DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-11, 13-18, and 20-22 of U.S. Application 16/947,910 filed on May 11, 2022 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 8 and 14 have been entered.
Claims 12 and 19 have been cancelled. 
Claim 22 has been added. 


Rejections under USC 102 and 103
“Applicant's arguments filed on 12/27/2016 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-11, 13-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a sensor device, comprising: sensor chip arranged in the cavity, wherein the cavity is hollow apart from components arranged therein, wherein in an orthogonal projection of the sensor chip onto the busbar, the sensor chip at least partly overlaps the busbar in combination with the other limitations of the claim.

Claims 2-7 are also allowed as they depend on allowed claim 1. 

Regarding claim 8, the prior art of record taken alone or in combination fail to teach or suggest a sensor device, comprising: wherein the busbar forms a sidewall of the shell; -3-PATENT U.S. Patent Application No. 16/947,910 Attorney Docket No. 0096-0228 a sensor package arranged in the shell, comprising a sensor chip encapsulated in the sensor package in combination with the other limitations of the claim. 

Claims 9-11 and 13 are also allowed as they depend on allowed claim 8. 

Regarding claim 14, the prior art of record taken alone or in combination fail to teach or suggest a sensor device, comprising:  wherein the encapsulation material comprises one or more physical locking structures to lock the sensor package to the opening in combination with the other limitations of the claim. 

Claims 15-17 and 21 are also allowed as they depend on allowed claim 14. 


Regarding claim 18, the prior art of record taken alone or in combination fail to teach or suggest a sensor device, comprising: and wherein a second part of the leadframe forms a connecting conductor that is at least partly free of the encapsulation material on a top side of the connecting conductor; wherein in an orthogonal projection of the sensor chip onto the busbar, the sensor chip at least partly overlaps the busbar, and -6-PATENT U.S. Patent Application No. 16/947,910 Attorney Docket No. 0096-0228 wherein the encapsulation material of the pre-encapsulated leadframe is arranged between the busbar and the sensor chip in combination with the other  limitations of the claim .

Claim 20 is also allowed as it depends on allowed claim 18. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868